           Case 1:20-mj-00612-TMD Document 54 Filed 08/28/20 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND
UNITED STATES OF AMERICA                      *
                                              *
v.                                            *       Crim. Case No. 1:20-mj-00612-TMD
                                              *
Asomah Maamah                                 *
                                              *
                                              *
*      *        *       *      *       *      *       *      *       *      *        *

                                MEMORANDUM AND ORDER

           Defendant has now returned to federal custody after resolving his Pennsylvania warrants.

The conditions hampering his ability to flee to Ghana, namely Ghana’s closure of its international

borders, remain in effect. The parties’ supplemental filings, ECF 50 and 52, do not alter this

Court’s assessment. Accordingly, for the reasons set forth in this Court’s Order of May 22, 2020,

ECF 40, Defendant’s temporary pretrial release remains appropriate under 18 U.S.C. § 3142(i).

Effective on Monday, August 31, 2020, when Defendant can be installed on electronic home

monitoring, he will be released for a four-week period, to be governed by the release conditions

set forth in ECF 24-1. No later than one week from the expiration of this temporary release order,

counsel should provide the Court with any factors they believe this Court should consider in

determining whether the temporary release order should be terminated or extended , and Pretrial

Services should provide the Court with a written update regarding Defendant’s performance.


DATED: August 28, 2020                                        /s/
                                                      Stephanie A. Gallagher
                                                      United States District Judge
